(Rev. 1/18) Petition for Admission Pro Hac Vice

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF MISSOURI

PETITION FOR ADMISSION PRO HAC VICE

Affidavit of Movant

 

 

],__ Jason C. Smith , an active member in good standing of the Bar of the United States
District Court for the Western District of Missouri, request that this court admit pro hac vice,
Mike Stenglein , an attorney admitted to practice in a United States District Court, but not admitted to the
Bar of this court, who will be counsel for the Plaintiffs , in the case(s) listed below. | am aware that the
local rules of this court require that | participate in the preparation and presentation of said case(s), and that ! accept
service of al s served, 1 also understand and agree that if the admittee does not sign up to receive CM/ECF filings, I

ifying the admittee of all papers served by CM/ECF.

be 57657

will be responsible for

-

 
  

 

 

 

 

 

 

“en Movant/Attorney MO Bar Number

April 22, 2019 2144 E. Republic Road, Suite B300
Date Address

(417) 888-1000 Springfield, MO 65804

Phone

 

Affidavit of Proposed Admittee

 

 

1, Mike Stenglein , certify that I reside outside the
boundaries of the Western District of Missouri and I am not admitted to the Bar of this court. | am a member in good
standing in the state(s) of Texas and the United States District Court(s) of
See Attached Exhibit A . (Attach additional page if necessary.)

 

Pursuant to Local Rule 83.5(h), | certify 1 am a member in good standing in all bars of which | am a member. |
understand that if this court grants me admission pro hac vice, the movant bringing this motion must participate in the
preparation and presentation of the matters listed below, and must accept service of all papers served. | am aware that |
can register to receive CM/ECF filings. | understand and agree that should I choose not to register for CM/ECF, I will
arrange with movant to keep me advised of papers served and filed in this case.

 

 

 

 

 

 

  

 

 

Case Number(s): Case Title(s)
6:19-cv-03 143-DPR Bass Pro, LLC and Big Cedar, LLC v. Bluegreen Vacations Unlimited, Inc.
Ly» f
Date: April 22, 2019 Signature: Ee
State Bar of Residence & Bar Number: Address: King & Spalding, LLP, 500 West 2nd ec ous fe 1300

 

Texas 00791729
Austin, TX 78701

Phone: (512) 457-2003 Email: mstenglein@kslaw.com

Pursuant to WDMO Local Rule 83.5(h) a fee of $100 is required for each case in which the attorney is seeking
admittance.

Case 6:19-cv-03143-RK Document 3 Filed 04/22/19 Page 1 of 1

 
